United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
U.S. POSTAL SERVICE, BEN FRANKLIN
STATION, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-963
Issued: August 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 19, 2014 appellant, through his attorney, filed a timely appeal from a
January 27, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for surgical authorization.
Pursuant to the Federal Employees’
1
Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for authorization for
right knee surgery.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated December 19, 2011,
the Board affirmed a November 18, 2010 decision rescinding a finding that appellant had more
1

5 U.S.C. § 8101 et seq.

than a 54 percent permanent impairment of the left lower extremity.2 The Board found that the
medical evidence established that he had no more than a 37 percent left lower extremity
impairment and was not entitled to an additional schedule award. The facts and circumstances as
set forth in the prior decision are hereby incorporated by reference. The facts relevant to this
appeal are set forth.
In a report dated July 6, 2012, Dr. Rida N. Azer, a Board-certified orthopedic surgeon,
discussed appellant’s complaint of increased pain in the right knee. He diagnosed right knee
traumatic synovitis and a probable tear of the medial meniscus. Dr. Azer attributed the right
knee condition to increased weight bearing as a result of appellant’s left knee injury.
On August 7, 2012 Dr. Azer performed a partial synovectomy, partial medial
meniscectomy, abrasive arthroplasty and patella shaving of the right knee. He determined that
appellant required a total knee replacement.
On September 20, 2012 appellant requested that OWCP accept that he sustained a
consequential injury to his right knee due to his accepted left knee injury.
In a progress report dated October 10, 2012, Dr. Azer opined that x-rays of the right knee
showed tricompartmental arthritic changes. He recommended a right knee total replacement.
Dr. Azer stated, “[Appellant’s] condition, the recommended treatment and residuals are caused
by his work injury of August 27, 1984.” On November 9 and 23, 2012 he again recommended a
right total knee replacement necessitated by the August 27, 1984 work injury.
In a report dated December 21, 2012, Dr. Azer related that he performed a revision of
appellant’s left total knee replacement on July 20, 2006. He stated, “[Appellant’s] work injury of
August 27, 1984 resulted in the excess wear and tear of the right knee, which for 28 years has
been carrying much more load and wear and tear and has now reached a stage to need a right
total knee replacement. [He] will be scheduled for a right total knee replacement caused by the
work injury of August 27, 1984.”
On March 29, 2013 Dr. Lawrence A. Manning, an OWCP medical adviser, noted that
appellant injured his left knee on August 27, 1984 and subsequently underwent multiple left knee
surgeries. Dr. Azer first diagnosed a degenerative right knee condition in May 2008, almost
25 years after the injury. Dr. Manning found that the right knee condition might be a progression
of degenerative arthritis and recommended a second opinion evaluation to determine whether it
resulted from “a natural progression or is secondary to increased stress on his knee due to the
contralateral knee injury.”
On May 7, 2013 OWCP referred appellant to Dr. Kevin Hanley, a Board-certified
orthopedic surgeon, for a second opinion examination. In a report dated May 20, 2013,
2

Docket No. 11-834 (issued December 19, 2011) OWCP accepted that on August 27, 1984 appellant, then a
44-year-old carrier, sustained a torn medial meniscus of the left knee in the performance of duty. It further accepted
arthropathy of the left lower leg, complications due to internal joint prosthesis and effusion of the left lower leg
joint. Appellant underwent multiple surgeries on the left knee, including a total knee replacement in
September 2003 and a revision of a left total knee replacement in July 2006.

2

Dr. Hanley discussed appellant’s history of a left knee injury in August 1984 resulting in a total
knee replacement in 2003 and revision in 2006. He noted that in 2008 he experienced right knee
symptoms that increased overtime. Dr. Hanley diagnosed right knee degenerative arthritis. He
stated:
“[Appellant] has degenerative joint disease of the right knee which is probably
approaching its end stages and could be definitely treated at this time with total
knee replacement. However, this diagnosis of degenerative arthritis of the right
knee has absolutely no relationship either by direct cause, aggravation,
precipitation or acceleration to his original injury of August 27, 1984. That injury
was a specific injury to the left knee that caused a meniscus tear requiring
treatment and intervention. [Appellant] has gone on to develop degenerative
disease in the other knee and apparently both hips as well as a consequence of the
natural aging process.”
Dr. Hanley advised that appellant might be predisposed to degenerative disc disease due
to his large size. He further noted that appellant did not experience symptoms on the right side
for 15 years after the injury. Dr. Hanley stated, “The concept of ‘injuring the right knee because
he put too much weight on it’ is a weak and time-worn excuse in people that are already
susceptible to the development of degenerative disease.”
By decision dated July 18, 2013, OWCP denied appellant’s request for authorization for a
right total knee replacement. It found that Dr. Hanley’s report constituted the weight of the
medical evidence and established that his left knee injury did not cause or contribute to his right
knee condition. Thus, the requested surgery was not causally related to the August 27, 1984
work injury.
On July 31, 2013 appellant, through his attorney, requested a telephone hearing before an
OWCP hearing representative.
In a progress report dated September 6, 2013, Dr. Azer discussed appellant’s lumbar and
bilateral knee conditions. He advised that appellant’s August 27, 1984 employment injury
resulted in an “unbalanced gait affecting mostly the right side with more wear and tear over the
right knee, right hip and lumbar spine as a result of which he developed traumatic arthritis in the
right knee with lumbar disc syndrome.” Dr. Azer opined that appellant required a total knee
replacement. On November 29, 2013 he asserted that the August 27, 1984 employment injury
caused the right knee condition.
At the December 2, 2013 hearing, appellant’s attorney contended that appellant might
have a new injury to the right knee rather than a consequential condition. Appellant related that
his modified work duties caused pressure on his right knee, especially as he was unable to use his
left knee.
In a report dated December 16, 2013, Dr. Azer related that overloading the right knee
caused traumatic arthritis of the medial, lateral and patellofemoral compartments. He determined
that appellant required a total right knee replacement due to his accepted work injury.

3

By decision dated January 27, 2014, the hearing representative affirmed the July 18, 2013
decision.
LEGAL PRECEDENT
Section 8103 of FECA3 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.4
In interpreting this section of FECA, the Board has recognized that OWCP has broad discretion
in approving services provided under section 8103, with the only limitation on its authority being
that of reasonableness.5 Abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.6 In order to be entitled to
reimbursement for medical expenses, a claimant must establish that the expenditures were
incurred for treatment of the effects of an employment-related injury.7
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, it shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.9
ANALYSIS
OWCP accepted that appellant sustained a torn medial meniscus of the left knee,
arthropathy of the left lower leg, internal joint prosthesis complications and left lower leg
effusion as a result of an August 27, 1984 work injury and subsequent left knee surgeries.
Appellant underwent a left total knee replacement in September 2003 and a revision of the total
knee replacement in July 2006.

3

See supra note 1.

4

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

5

Joseph P. Hofmann, 57 ECAB 456 (2006); James R. Bell, 52 ECAB 414 (2001).

6

Claudia L. Yantis, 48 ECAB 495 (1997).

7

Cathy B. Mullin, 51 ECAB 331 (2000).

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321.

4

On July 6, 2012 Dr. Azer attributed appellant’s complaints of right knee pain to a shift in
weight bearing resulting from his left knee injury. He diagnosed traumatic synovitis and a
probable medial meniscal tear of the right knee. Following arthroscopic surgery on August 7,
2012, Dr. Azer recommended a right total knee replacement. In a report dated December 21,
2012, he related that he performed a revision of appellant’s left total knee replacement in
July 2006. Dr. Azer asserted that appellant bore his weight largely on the right side from 1984
onward and that the increased wear and tear on the right knee over the course of 28 years
resulted in his need for a right total knee replacement. On September 6, 2013 he related that
appellant’s uneven gait due to his August 27, 1984 work injury caused increased wear and tear
on the right knee, right hip and lumbar spine resulted in right knee traumatic arthritis. In a
progress report dated December 16, 2013, Dr. Azer opined that appellant required a right total
knee replacement as a result of his accepted employment injury.
In a report dated May 7, 2013, Dr. Hanley an OWCP referral physician, reviewed the
history of injury and diagnosed degenerative arthritis of the right knee. He opined that a right
total knee replacement was a reasonable procedure to treat the degenerative arthritis. Dr. Hanley
found, however, that the degenerative arthritis was unrelated to the August 27, 1984 work injury.
He attributed appellant’s right knee degenerative disease to natural aging and a possible
predisposition due to his size. Dr. Hanley noted that he did not have symptoms on the right side
until 15 years after the injury and challenged the idea that putting too much weight on the knee
caused an injury in an individual predisposed to degenerative disease.
The Board finds that there exists a conflict in medical opinion between Dr. Azer,
appellant’s attending physician, who found that appellant required a total right knee replacement
due to his August 27, 1984 work injury and Dr. Hanley, an OWCP referral physician who found
that the surgery was reasonable but that it was unrelated to his employment injury. Section
8123(a) provides that, if there is disagreement between the physician making the examination for
the United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination.10 On remand, OWCP should refer appellant to an appropriate
specialist for an impartial medical evaluation to determine whether he requires a right total knee
replacement as a result of his August 27, 1984 left knee injury. After such further development
as it deems necessary, it should issue a de novo decision regarding appellant’s request for
authorization for surgery.
CONCLUSION
The Board finds that the case is not in posture for decision.

10

See supra note 8; R.H., 59 ECAB 382 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: August 13, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

